Exhibit 10.12

This document constitutes part of a prospectus covering securities that have
been

registered under the Securities Act of 1933.

The date of this prospectus is February 17, 2009.

MARSH & McLENNAN COMPANIES, INC.

2000 SENIOR EXECUTIVE INCENTIVE AND STOCK AWARD PLAN

Terms and Conditions of January 29, 2008

Stock Option and Restricted Stock Unit Award to Brian Duperreault

This award (the “Award”) was granted to you on January 29, 2008 (the “Award
Date”) under the Marsh & McLennan Companies, Inc. 2000 Senior Executive
Incentive and Stock Award Plan (the “Plan”) pursuant to the employment agreement
between you and MMC, dated as of January 29, 2008 (the “Employment Agreement”).
For purposes of these Terms and Conditions, “MMC” means Marsh & McLennan
Companies, Inc. and any successor thereto.

 

I. GRANT, VESTING, EXERCISABILITY AND DISTRIBUTION OF AWARD

 

  A. Grant of Award

 

  1. Your Award consists of a nonqualified stock option to acquire 1,200,000
shares of MMC common stock (the “Option”), a restricted stock unit award in
respect of 300,000 shares of MMC common stock (“Initial RSUs”), and a restricted
stock unit award in respect of 43,997 shares of MMC common stock (“Make-Whole
RSUs”, together with the Initial RSUs, “RSUs”).

 

  B. Nonqualified Stock Option

 

  1. General. A stock option represents the right to purchase a specified number
of shares of MMC common stock at a specified per-share exercise price, subject
to the conditions set forth herein. The per-share exercise price for the Option
is $27.275 (the “Exercise Price”).

 

 

2.

Vesting. One-third ( 1/3) of the Option Shares covered by the Option will vest
as provided in Section I.B.2.i (the “First Tranche Option Shares”), one-third
( 1/3) of the Option Shares covered by the Option will vest as provided in
Section I.B.2.ii (the “Second Tranche Option Shares”), and one-third ( 1/3) of
the Option Shares covered by the Option will vest as provided in Section
I.B.2.iii (the “Third Tranche Option Shares” together with the First Tranche
Option Shares and the Second Tranche Option Shares, the “Option Shares”).

 

  i.

First Tranche Option Shares. Subject to your continued employment, fifty percent
(50%) of the First Tranche Option Shares will vest and become



--------------------------------------------------------------------------------

 

exercisable on each of the first two anniversaries of the Award Date. If your
employment terminates prior to the second anniversary of the Award Date, your
right to any unvested First Tranche Option Shares will be determined in
accordance with Section IV below.

 

  ii. Second Tranche Option Shares. Subject to your continued employment, the
Second Tranche Option Shares will vest and become exercisable on the first day
that the closing price of a share of MMC common stock on the New York Stock
Exchange has exceeded the Exercise Price by twenty percent (20%) or more for
fifteen consecutive trading days (the “Second Tranche Performance Target”).
Because the Exercise Price is $27.275, the Second Tranche Performance Target is
$32.73. If your employment terminates prior to the Second Tranche Option Shares
becoming vested in accordance with this paragraph, your right to any unvested
Second Tranche Option Shares will be determined in accordance with Section IV
below.

 

  iii. Third Tranche Option Shares. Subject to your continued employment, the
Third Tranche Option Shares will vest and become exercisable on the first day
that the closing price of a share of MMC common stock on the New York Stock
Exchange has exceeded the Exercise Price by forty percent (40%) or more for
fifteen consecutive trading days (the “Third Tranche Performance Target”).
Because the Exercise Price is $27.275, the Third Tranche Performance Target is
$38.185. If your employment terminates prior to the Third Tranche Option Shares
becoming vested in accordance with this paragraph, your right to any unvested
Third Tranche Option Shares will be determined in accordance with Section IV
below.

 

  3. Exercisability and Expiration Date. Subject to your continued employment,
the Option will expire on the day immediately preceding the tenth anniversary of
the Award Date (the “Expiration Date”) (unless the Option expires earlier due to
a termination of employment, as described in Section IV). Once vested, Option
Shares are exercisable until the Expiration Date unless such Option Shares are
subject to an earlier expiration date due to a termination of employment or
forfeiture, in either case as described in Section IV.

 

  C. Restricted Stock Units

 

  1. General. An RSU represents an unfunded and unsecured promise to deliver (or
cause to be delivered) to you, subject to these Terms and Conditions and the
terms and conditions of the Plan, one (1) share of MMC common stock as soon as
practicable (but no later than 60 days) after vesting or as otherwise
specifically provided herein.

 

  2.

Vesting. Subject to your continued employment, the Initial RSUs will vest on the
third anniversary of the Award Date, seventy-five percent (75%) of the
Make-Whole RSUs will vest on the first anniversary of the Award Date and
twenty-five percent

 

2



--------------------------------------------------------------------------------

 

(25%) of the Make-Whole RSUs will vest on the second anniversary of the Award
Date. Any date on which an RSU is scheduled to vest is an “RSU Scheduled Vesting
Date”. If your employment terminates prior to an RSU Scheduled Vesting Date,
your right to the RSUs will be determined in accordance with Section IV below.

 

  3. Delivery of Shares. Shares of MMC common stock (and/or cash or other
property in accordance with Section V) in respect of the vested RSUs covered by
the Award shall be distributed to you as soon as practicable after vesting, and
in no event later than sixty (60) days after vesting. The delivery of shares
(and/or cash or other property in accordance with Section V) in respect of the
RSUs is conditioned on your satisfaction of any applicable tax withholding with
respect to the Award.

 

II. RIGHTS IN RESPECT OF THE AWARD; DIVIDEND EQUIVALENTS

 

  A. Unless and until both the vesting conditions of the Award have been
satisfied and shares of MMC common stock have been delivered to you in
accordance with the terms and conditions described herein, you have only the
rights of a general unsecured creditor and you have none of the attributes of
ownership to such shares of stock (e.g., units cannot be used as payment for
stock option exercises; units may not be transferred or assigned; units have no
voting rights).

 

  B. Dividend Equivalents on RSUs. Dividend equivalents are payable on each RSU
at or after the time of distribution of any dividend paid by MMC in respect of a
share of its common stock, the record date of which occurs on or after the Award
Date. You shall be entitled to receive an amount (less applicable withholding)
equal to such dividend payment as would have been made in respect of one
(1) share of MMC common stock for each RSU covered by the Award. Payment of a
dividend equivalent shall be made only with respect to RSUs that are outstanding
on the ex-dividend date.

 

III. METHOD OF EXERCISE OF AN OPTION

 

  A. General Procedures

The Option may be exercised by written notice to MMC or an agent appointed by
MMC, in form and substance satisfactory to MMC, which must state the election to
exercise such Option, the number of shares of MMC common stock for which such
Option is being exercised and such other representations and agreements as may
be required pursuant to the provisions of these Terms and Conditions and the
Plan (the “Exercise Notice”). The Exercise Notice must be accompanied by any
required income tax forms.

 

  B. Payment of Exercise Price

Payment of the aggregate exercise price may be made with U.S. dollars or by
tendering shares of MMC common stock (including shares acquired from a stock
option exercise or a stock award vesting) which you have owned for at least six
months prior to the exercise date having a value equal to or greater than the
aggregate exercise price.

 

3



--------------------------------------------------------------------------------

  C. Satisfaction of Income and Social Security Tax Withholding Obligation

Applicable taxes (including payroll and FICA taxes) are required by law to be
withheld when an Option is exercised. A sufficient number of shares of MMC
common stock resulting from the Option exercise will be retained by MMC to
satisfy the tax withholding obligation unless you elect in the Exercise Notice
to satisfy all applicable tax withholding by check.

 

  D. Registration and Distribution of Shares

 

  1. The shares of MMC common stock from your Option exercise will be registered
as specified in the Exercise Notice, as of the date of exercise. The shares may
be registered only in (i) your name or (ii) your name and your spouse’s name as
joint tenants with rights of survivorship.

 

  2. The shares of MMC common stock from your Option exercise will be
distributed as specified in the Exercise Notice, after you have satisfied your
tax withholding obligation.

 

  3. You will receive written confirmation of the Option exercise by mail at
your home address on file, generally within a week following the exercise date.

 

IV. TERMINATION OF EMPLOYMENT

If your employment with MMC or any of its subsidiaries or affiliates (the
“Company”) terminates, the following shall apply:

 

  A. Death

 

  1. Option. In the event your employment is terminated because of your death,
the Option will vest with respect to any unvested Option Shares and will become
exercisable at such termination of employment. The person or persons to whom
your rights under the Option shall pass by will or the laws of descent and
distribution shall be entitled to exercise such Option with respect to vested
Option Shares (and any Option Shares that were vested at the time of your death)
within two years after the date of death, but in no event shall the Option be
exercised beyond the Expiration Date.

 

  2. Restricted Stock Units. In the event your employment is terminated because
of your death, all of your unvested RSUs will vest at such termination of
employment and will be distributed as described in Section I.C.3.

 

  B. Disability

 

  1.

Option. In the event your employment is terminated due to your “Disability” (as
defined in the Employment Agreement), the Option will vest with respect to any

 

4



--------------------------------------------------------------------------------

 

unvested Option Shares and will become exercisable at such termination of
employment. Such vested Option Shares (and any Option Shares that were vested at
the time of your termination of employment) shall be exercisable for two years
following your termination of employment, but in no event shall the Option be
exercised beyond the Expiration Date.

 

  2. Restricted Stock Units. In the event your employment is terminated due to
your Disability, all of your unvested RSUs will vest at such termination of
employment and will be distributed as described in Section I.C.3.

 

  C. By the Company without Cause; by You for Good Reason

 

  1. Option. In the event your employment is terminated by the Company without
Cause or by you for Good Reason (each as defined in the Employment Agreement),
the Option will vest with respect to any unvested Option Shares and will become
exercisable at such termination of employment. Such vested Option Shares (and
any Option Shares that were vested at the time of your termination of
employment) shall be exercisable until the earlier of ninety (90) days following
your termination of employment and the Expiration Date.

 

  2. Restricted Stock Units. In the event your employment is terminated by the
Company without Cause or by you for Good Reason, all of your unvested RSUs will
vest at such termination of employment and will be distributed as described in
Section I.C.3.

 

  D. All Other Employment Terminations

 

  1. For all other terminations of employment, all of your rights, title and
interest in and to the Award, whether vested or unvested, shall be forfeited on
the date of such termination of employment, except to the extent that the
Compensation Committee of the MMC Board of Directors (the “Committee”) may
determine otherwise.

 

  2. For purposes of these Terms and Conditions, your employment will be treated
as terminated when you are no longer employed by MMC or any affiliate or
subsidiary of MMC.

 

V. CHANGE IN CONTROL PROVISIONS

 

  A. Treatment of the Option and Initial RSUs in a Change in Control

The provisions of the Employment Agreement regarding the treatment of the Option
and Initial RSUs in the event of a “Change in Control” of MMC (as defined in the
Plan) shall be operative and shall control.

 

5



--------------------------------------------------------------------------------

  B. Treatment of Make-Whole RSUs in a Change in Control

 

  1. Change in Control if the Make-Whole RSUs are Assumed by a Successor

 

  i. Upon the occurrence of a Change in Control of MMC, if the Make-Whole RSUs
are Assumed (as defined in Section V.B.2) by the entity effecting the Change in
Control, the Make-Whole RSUs will vest as provided in Section I.C.2 or, if
earlier, will become fully vested upon your termination of employment by the
Company without Cause or for Good Reason during the 24-month period following
such Change in Control.

 

  ii. For purposes of these Terms and Conditions, the Make-Whole RSUs will be
considered assumed (“Assumed”) if the following conditions are met:

 

  (a) Make-Whole RSUs are converted into a replacement award covering a number
of shares of the entity effecting the Change in Control (or a successor or
parent corporation), as determined in a manner substantially similar to the
treatment of an equal number of shares of MMC stock covered by the Make-Whole
RSUs; provided that to the extent that any portion of the consideration received
by holders of MMC common stock in the Change Control transaction is not in the
form of the common stock of such entity (or a successor or parent corporation),
the number of shares covered by the replacement award shall be based on the
average of the high and low selling prices of the common stock of such entity
(or a successor or parent corporation) on the established stock exchange on the
trading day immediately preceding the date of the Change in Control.

 

  (b) The replacement award contains provisions for scheduled vesting and
treatment on termination of employment (including the definition of Cause) that
are no less favorable to you than the Make-Whole RSUs, and all other terms of
the replacement award (other than the security and number of shares represented
by the replacement award) are substantially similar to the Make-Whole RSUs.

 

  (c) The security represented by the replacement award is of a class that is
publicly held and widely traded on an established stock exchange.

 

  2. Change in Control if the Make-Whole RSUs are not Assumed by a Successor

 

  i. Upon the occurrence of a Change in Control of MMC, if the Make-Whole RSUs
are not Assumed by the entity effecting the Change in Control, the Make-Whole
RSUs will become fully vested on the date of the Change in Control and any
restrictions contained in the terms and conditions of the Make-Whole RSUs shall
lapse.

 

  ii.

As soon as practicable following the date of the Change of Control but in no
event later than 60 days following such date, you will receive the consideration
(consisting of cash or other property (including securities of a successor or
parent

 

6



--------------------------------------------------------------------------------

 

corporation)) which you would have received in the Change in Control transaction
had you been, immediately prior to such transaction, a holder of that number of
shares of MMC common stock equal to the number Make-Whole RSUs.

 

  C. Additional Payment

 

  1. The value of the accelerated vesting of any portion of the Award in
connection with a Change in Control (the “Accelerated Award”) may be subject to
a 20% federal excise tax under Section 4999 (the “Excise Tax”) of the Internal
Revenue Code of 1986, as amended (the “Code”). The Excise Tax is imposed on a
select group of highly-compensated employees when the value, as determined by
applicable regulations, of payments in the nature of compensation contingent on
a Change in Control (including an amount reflecting the value of the accelerated
vesting of the Award) equals or exceeds three times the average of your last
five years’ W-2 earnings

 

  2. If a Change in Control occurs and the vesting of the Award is accelerated,
MMC will determine if the Excise Tax is payable by you. If the Excise Tax is
payable by you, MMC will pay to you, within five business days of making the
determination, an amount of money (the “Additional Payment”) such that after
payment of applicable federal, state and local income taxes (other than any
taxes arising under Section 409A of the Code), employment taxes and any Excise
Tax imposed upon the Additional Payment, you will retain an amount of the
Additional Payment equal to the Excise Tax imposed in respect of the Accelerated
Award. If the Additional Payment, after payment of such taxes, is later
determined to be less than the amount necessary to reimburse you for the Excise
Tax you owe in respect of the Accelerated Award, a further payment will be made
to you. If the Additional Payment, after payment of applicable taxes, is later
determined to be more than the amount necessary to reimburse you for the Excise
Tax you owe in respect of the Accelerated Award, you will be required to
reimburse MMC for such excess.

 

VI. OTHER PROVISIONS

 

  A. No Right to Continued Employment. The granting of the Award or, in the case
of the Option, any exercise thereof does not give you any right to continue to
be employed by the Company for any specific duration, or restrict, in any way,
your right or the right of your employer to terminate your employment at any
time for any reason, with or without cause or prior notice.

 

  B. During your lifetime, the Option shall be exercisable only by you, and no
right hereunder related to the Award shall be transferable except by will or the
laws of descent and distribution. Any shares of MMC common stock that may be
deliverable to you following your death shall be delivered to the person or
persons to whom your rights pass by will or the law of descent and distribution,
and such delivery shall completely discharge the Company’s obligations under the
Award.

 

7



--------------------------------------------------------------------------------

  C. Neither you nor any person entitled to exercise your rights in the event of
your death shall have any of the rights of a stockholder with respect to the
shares of MMC common stock subject to an Award, unless, and until, you (or such
person) have received the shares in respect of such Award.

 

  D. The Company is not liable for the non-issuance or non-transfer, nor for any
delay in the issuance or transfer, of any shares of MMC common stock subject to
your Award or otherwise pursuant to the Plan due to you which results from the
inability of the Company to obtain, or in any delay in obtaining, from each
regulatory body having jurisdiction, all requisite authority to issue or
transfer shares of MMC common stock, if counsel for the Company deems such
authority necessary for the lawful issuance or transfer of any such shares.

 

  E. The Award is subject to all of these Terms and Conditions and to the terms
and conditions of the Plan and to the terms and conditions of the Employment
Agreement, and your acceptance of the Award shall constitute your agreement to
the terms and conditions of the Plan and the administrative regulations of the
Committee. In the event of any inconsistency between these Terms and Conditions,
the Employment Agreement and the provisions of the Plan, the provisions of the
Plan shall prevail (other than with respect to treatment of the Options and the
Initial RSUs in a Change in Control, in which case the Employment Agreement
shall prevail). In the event of any inconsistency between these Terms and
Conditions and any provision of the Employment Agreement, the Employment
Agreement shall prevail. Your acceptance of the Award constitutes your agreement
that the shares of MMC common stock acquired hereunder, if any, will not be sold
or otherwise disposed of by you in violation of any applicable securities laws
or regulations.

 

  F. The Award shall be subject to such additional administrative regulations as
the Committee may, from time to time, adopt. All decisions of the Committee upon
any questions arising under these Terms and Conditions or the Plan shall be
conclusive and binding. The Committee may delegate to any other individual or
entity the authority to perform any or all of the functions of the Committee
under the Award, and references to the Committee shall be deemed to include any
such delegate.

 

  G. The Committee may, in its sole discretion, amend the terms of the Award;
provided, however, that if the Committee concludes that such amendment is likely
to materially impair your rights with respect to the Award, such amendment shall
not be implemented with respect to your Award without your consent.

 

  H. The Committee has full discretion and authority to control and manage the
operation and administration of the Awards and the Plan. The Committee is
comprised of at least two members of the MMC Board of Directors.

 

  I. The Plan, and the granting of Awards and exercising of Options thereunder,
and the obligations of the Company and its employees (including you) under the
Plan, shall be subject to all applicable governmental laws, rules and
regulations, and to such approvals by any regulatory or governmental agency as
may be required, including, but not limited to, tax and securities regulations.

 

8



--------------------------------------------------------------------------------

  J. The MMC Board of Directors may amend, alter, suspend, discontinue or
terminate the Plan or the Committee’s authority to grant awards under the Plan;
except that, without the consent of an affected participant, no such action may
materially adversely affect the rights of such participant under any award
theretofore granted to him or her. Following the occurrence of a Change in
Control (as defined in the Plan), the MMC Board of Directors may not terminate
the Plan or amend the Plan with respect to awards that have already been granted
in any manner adverse to employees.

 

  K. Awards relating to not more than eight million (8,000,000) shares of MMC
common stock (par value $1.00 per share), plus such number of shares remaining
unused under preexisting stock plans approved by MMC’s stockholders, may be
issued under the Marsh & McLennan Companies, Inc. 2000 Senior Executive
Incentive and Stock Award Plan. Employees of the Company will be eligible for
awards under the Plan. MMC common stock is traded on the New York Stock Exchange
under the symbol “MMC” and is subject to market price fluctuation. Shares of MMC
common stock delivered in respect of the Award may be obtained through open
market purchases, treasury stock or newly issued shares.

 

  L. The Plan is not qualified under Section 401(a) of the Code and is not
subject to the provisions of the Employee Retirement Income Security Act of
1974. Your right to payment of your Award is the same as the right of an
unsecured general creditor of the Company.

 

  M. There are no investment fees associated with your Award, and MMC pays all
administrative expenses associated with your Award, although you will be
responsible for any fees associated with the sale of any shares of MMC common
stock delivered in respect of the Award.

Please retain this document in your permanent records. If you have any questions
regarding the Plan or your Award or would like an account statement detailing
each type of equity-based award and the number of shares covered by such
equity-based award that comprises your Award, and the exercise price, vesting
date(s) and expiration date of such equity-based awards that comprise your
Award, or any other information please contact:

MMC Global Compensation

Marsh & McLennan Companies, Inc.

1166 Avenue of the Americas

New York, New York l0036-2774

Telephone Number: (212) 345-9722

Facsimile Number: (212) 948-8481

 

9



--------------------------------------------------------------------------------

VII. FEDERAL INCOME TAX CONSIDERATIONS

The following is a summary of the United States Federal income tax consequences
of the equity-based awards that may comprise your Award. This discussion does
not address all aspects of the U.S. Federal income tax consequences that may be
relevant to you in light of your personal investment or tax circumstances and
does not discuss any state or local tax consequences of your Award. This section
is based on the Code, its legislative history, existing and proposed regulations
under the Code, and published rulings and court decisions, all as currently in
effect. These laws are subject to change, possibly on a retroactive basis.
Please consult your own tax advisor concerning the application of the U.S.
Federal income tax laws to your particular situation, as well as the
applicability and effect of any state or local tax laws before taking any
actions with respect to your Award.

 

  A. Nonqualified Stock Option

You will not be subject to tax upon the grant of a nonqualified stock option.
Upon exercise of a nonqualified stock option, an amount equal to the excess of
the fair market value of the shares of common stock acquired on the date of
exercise over the exercise price paid is taxable to you as ordinary income. This
amount of income will be subject to income and employment tax withholding. Your
basis in the shares of common stock received will equal the fair market value of
the shares of common stock on the date of exercise, and your holding period in
such shares will begin on the day following the date of exercise. Upon your
subsequent disposition of shares of common stock acquired upon the exercise of a
nonqualified stock option, you will recognize capital gain or loss based upon
the difference between the amount realized on such disposition and your basis in
such shares, and such amount will be long-term capital gain or loss if such
shares were held for more than 12 months. In the taxable year in which you
recognize ordinary income upon the exercise of a nonqualified stock option, the
Company generally will be entitled to a deduction equal to the amount of income
recognized by you.

 

  B. Restricted Stock Units

You will not be subject to tax upon the grant of a restricted stock unit. Upon
vesting of restricted stock units, the fair market value of the shares of common
stock covered by the Award on the vesting date will be subject to FICA
employment tax withholding. Upon distribution of the shares of common stock (or,
in the event of a Change in Control of MMC, cash or other property, if
applicable) underlying the restricted stock units, you will recognize as
ordinary income an amount equal to the fair market value on the date of
distribution of the shares of common stock (and/or cash or other property)
received. This amount of income will be subject to income tax withholding on the
date of distribution. Your basis in any shares of common stock received will be
equal to the fair market value of the shares of common stock on the date of
distribution, and your holding period in such shares will begin on the day
following the date of distribution. If any dividend equivalents are paid to you,
they will be includible in your income as additional compensation (and not as
dividend income) and will be subject to income and employment tax withholding.
In the taxable year in which you recognize ordinary income on account of shares
of common stock awarded to you, the Company generally will be entitled to a
deduction equal to the amount of income recognized by you.

 

10



--------------------------------------------------------------------------------

  C. Section 409A

Notwithstanding any other provision herein, your Award may be subject to
additional restrictions to ensure compliance with the requirements of
Section 409A of the Code (regarding nonqualified deferred compensation) and
regulations thereunder. The Committee intends to administer the Awards in
accordance with Section 409A of the Code and reserves the right to make changes
in the terms or operations of the Awards (including changes that may have
retroactive effect) deemed necessary or desirable to comply with Section 409A of
the Code. This means, for example, that the timing of distributions may be
different from those described in this document or in other materials relating
to the Award or the Plan that do not yet reflect Section 409A of the Code and
the regulations thereunder and, in any event, in the event that the Company
determines that you are a “specified employee” (as defined in Section 409A of
the Code) at the time of your separation from service with the Company,
distributions in respect of your RSUs that are covered by Section 409A of the
Code which are triggered by your separation from service shall be delayed until
the first business day after the six-month period following such separation (or,
if earlier, shall be made upon your death). If your Award is not in compliance
with Section 409A of the Code, you may be subject to immediate taxation of all
vested but unpaid awards under the Plan that are subject to Section 409A of the
Code, interest at the underpayment rate plus 1%, and a 20% penalty.

 

VIII. RESALE RESTRICTIONS

 

  A. If you are an “affiliate” of MMC at the time you exercise an option and/or
receive shares of MMC common stock in respect of the Award, your ability to
resell those shares may be restricted. In order to resell such shares, you will
be required either to observe the resale limitations of Rule 144 of the
Securities Act of 1933, as amended (the “Securities Act”), or offer your shares
for resale in compliance with another applicable exemption from the registration
requirements of the Securities Act.

 

  B. An “affiliate” is defined, for purposes of the Securities Act, as a person
who directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, MMC. A “person” is defined to
include any relative or spouse of the person and any relative of the person’s
spouse who has the same home as the person, any trust, estate, corporation or
other organization in which the person or any of the foregoing persons has
collectively more than 10% beneficial interest, and any trust or estate for
which the person or any of the foregoing persons serves as trustee, executor or
in any similar capacity. A person “controls, is controlled by or is under common
control” with MMC when that person directly or indirectly possesses the power to
direct or cause the direction of the management and policies of MMC whether
through the ownership of voting securities, by contract or otherwise.

 

11



--------------------------------------------------------------------------------

IX. INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE

 

  A. The Annual Report on Form 10-K of MMC for its last fiscal year, MMC’s
Registration Statement on Form 8 dated February 3, 1987, describing MMC common
stock, including any amendment or reports filed for the purpose of updating such
description, and MMC’s Registration Statement on Form 8-A/A dated January 26,
2000, describing the Preferred Stock Purchase Rights attached to the common
stock, including any further amendment or reports filed for the purpose of
updating such description, which have been filed by MMC under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), are incorporated by
reference herein.

 

  B. All documents subsequently filed by MMC pursuant to Sections 13(a), 13(c),
14 and 15(d) of the Exchange Act, subsequent to the end of MMC’s last fiscal
year and prior to the filing of a post-effective amendment which indicates that
all securities offered have been sold or which deregisters all securities then
remaining unsold, shall be deemed to be incorporated by reference herein and to
be a part hereof from the date of filing of such documents.

 

  C. The Annual Report can be viewed on MMC’s website at
http://www.mmc.com/investors/current.php. Participants may receive without
charge, upon written or oral request, a copy of any of the documents
incorporated herein by reference and any other documents that constitute part of
this Prospectus by contacting MMC Global Compensation as indicated above.

 

12